On the Court’s own motion, it is
Ordered that the decision and order of this Court on motion dated August 9, 1995, is recalled and vacated, and the following decision and order is substituted therefor:
Motion by the respondent for reargument of an appeal from a judgment of the Supreme Court, Queens County, rendered December 2,1991, which was modified by decision and order of this Court dated January 30, 1995.
Upon the papers filed in support of the motion and papers filed in opposition thereto, it is
Ordered that the motion is granted, and upon reargument, the decision and order of this Court dated January 30, 1995 (211 AD2d 809), is recalled and vacated and the following decision and order is substituted therefor:
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered December 2, 1991, convicting him, inter alia, of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is modified, on the law and as a matter of discretion in the interest of justice, by vacating the *742sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for resentencing in accordance herewith.
Having examined the record, including the transcripts of the plea and sentence proceedings, we cannot determine which charge or charges the defendant was convicted of and sentenced for. Therefore, we remit this matter to the Supreme Court, Queens County, for clarification in accordance with this decision and order. Ritter, J. P., Copertino, Joy and Hart, JJ., concur.